DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault et al. (US 20180343443), Bohn (US 20180082644) and Liu (US 20190139472) in view of Yoneyama (US 20170365225).

As per claim 1, Perreault discloses
a lens module positioned in front of the display module for being located between the user's eyes and the display module ([0113], See Fig. 1, lenslet array 124); and 
the display module induces a convergence response of the user's eyes such that the image has a predetermined convergence distance, the lens module induces a focusing response of the user's eyes such that a focal distance to the image reproduced by the display module is varied within a predetermined range ([0032-0036], See Fig. 5, The user is directing their gaze at a virtual object which would be convergence of the user’s eyes. The focal length can be determined with respect to an accommodation range to have an object in focus and other objects out of focus.),
when the image reproduced by the display module has a specific focal distance by operation of the lens module, the backlight module operates to provide light to the display module such that the image reproduced by the display module is incident in the user's eyes while having the specific focal distance ([0032-0033, See Fig. 5, The image projected by the lenslet would be directed at a focal point.), and 
when the convergence distance of the image reproduced by the display module is equal to the focal distance of the image by the lens module (, [0032-0034], See Fig. 5, The focal length can be determined based on the gaze of the user. The backlight would provide light for display.), the control device is further configured to operate the plurality of light-emitting elements to provide light to the backlight module to match a focus-convergence distance ([0032-0034], See Fig. 5, The image has depth data associated with the tree and coconut, respectively. , and 
Page 2 of 7Appl. No. 16/971,211Response to Office Action of July 16, 2021the lens module comprises a varifocal lens configured to linearly increase or decrease the focal distance of the image reproduced by the display module within a predetermined range ([0043], The varifocal lenslet can adjust the focal length.), but fails to disclose a display module configured to reproduce a predetermined image, a backlight module positioned behind the display module and providing light to the display module, a speed of the on/off operation is 1/6000 seconds and the varifocal lens reciprocates a predetermined depth range once for 1/60 second and the backlight module comprises a plurality of light-emitting elements arranged as a predetermined array behind the display module, and a control device configured to control operations of the plurality of light-emitting elements, the control device is further configured to control each of the plurality of light- emitting elements to be binary-driven (on/off driven).  
	However, Bohn discloses a display module configured to reproduce a predetermined image ([0047-0050], See Fig. 2, The waveguide assembly 200 would reproduce an image to the viewer.), 
a backlight module positioned behind the display module and providing light to the display module ([0061], See Fig. 4A, The laser diodes provide light.) and
the backlight module comprises a plurality of light-emitting elements arranged as a predetermined array behind the display module, and a control device configured to control operations of the plurality of light-emitting elements, the control device is further configured to control each of the plurality of light- emitting elements to be binary-driven (on/off driven) ([0061], See Fig. 4A, The controller would be able to control diodes to be on or off.). Perreault in view of Bohn are analogous art pertaining to head-mounted devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use Bohn’s display and light sources in place of Perreault’s. Bohn’s display would continue to display images to the viewer.
	However, Liu discloses the varifocal lens reciprocates a predetermined depth range once for 1/60 second ([0088-0089], See Figs. 6A and 6B), The varifocal lens may be refreshed at 60 Hz at certain viewpoints.). Perreault and Bohn in view of Liu are analogous art pertaining to displaying images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the varifocal lens refresh at 60 Hz. The varifocal lens would continue to display images to the user.
	However, Yoneyama discloses a speed of the on/off operation is 1/6000 seconds ([0166], The backlight frequency may be set between 100 Hz to 10 KHz.). Perreault, Bohn and Liu in view of Yoneyama are analogous art pertaining to displaying images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the backlight driven at a frequency of 6 KHz. The backlight would continue to provide light for displaying images.

As per claim 6, Perreault discloses
a lens module positioned in front of the display module for being located between the user's eyes and the display module ([0113], See Fig. 1, lenslet array 124); and 
the display module induces a convergence response of the user's eyes such that the image has a predetermined convergence distance, the lens module induces a focusing response of the user's eyes such that a focal distance to the image reproduced by the display module is varied within a predetermined range ([0032-0036], See Fig. 5, The user is directing their gaze at a virtual object which would be convergence of the user’s eyes. The focal length can be determined with respect to an accommodation range to have an object in focus and other objects out of focus.),
when the image reproduced by the display module has a specific focal distance by operation of the lens module, the backlight module operates to provide light to the display module such that the image reproduced by the display module is incident in the user's eyes while having the specific focal distance ([0032-0033, See Fig. 5, The image projected by the lenslet would be directed at a focal point.), and 
when the convergence distance of the image reproduced by the display module is equal to the focal distance of the image by the lens module (, [0032-0034], See Fig. 5, The focal length can be determined based on the gaze of the user. The backlight would provide light for display.), and 
Page 2 of 7Appl. No. 16/971,211Response to Office Action of July 16, 2021the lens module comprises a varifocal lens configured to linearly increase or decrease the focal distance of the image reproduced by the display module within a predetermined range ([0043], The varifocal lenslet can adjust the focal length.), 
an optical module arranged between the mirror module and the display module such that the light reflected from the mirror module is incident on the display module in a predetermined area ([0023], variable-index material), 
when the convergence distance of the image reproduced by the display module is equal to the focal distance of the image by the lens module ([0032-0034], See Fig. 5, The focal length can be determined based on the gaze of the user. The backlight would provide light for display.), 
the control device is further configured to operate the plurality of light-emitting elements to provide light to the backlight module to match a focus-convergence distance ([0032-0034], See Fig. 5, The image has depth data associated with the tree and coconut, respectively. The focal length determination includes the accommodation range and would be equal to each other with a formula or equation. The backlight would provide light for display.), and 
the lens module comprises a varifocal lens configured to linearly increase or decrease the focal distance of the image reproduced by the display module within a predetermined range ([0043], The varifocal lenslet can adjust the focal length.), but fails to disclose a backlight module positioned behind the display module and providing light to the display module, the backlight module comprises: a plurality of light source units, a mirror module configured to provide reflected light by reflecting light generated by the plurality of light source unit, a collimating lens arranged between the plurality of light source units and the mirror module such that the light generated by the plurality of light source units is incident on the mirror module in a predetermined area, the mirror module comprises a mirror unit and a control unit configured to vary an angle of the mirror unit, the reflected light is selectively incident on the display module, the varifocal lens reciprocates a predetermined depth range once for 1/60 second and a speed of the on/off operation is 1/6000 seconds.  
However, Bohn discloses a display module configured to reproduce a predetermined image ([0047-0050], See Fig. 2, The waveguide assembly 200 would reproduce an image to the viewer.), 
a backlight module positioned behind the display module and providing light to the display module ([0061], See Fig. 4A, The laser diodes provide light.),
the backlight module comprises: a plurality of light source units, a mirror module configured to provide reflected light by reflecting light generated by the plurality of light source units ([0052, 0061], See Fig. 4A, The MEMs mirrors 420 and 422 would be controlled to reflect the laser diode light to the wave guide assembly.),
a collimating lens arranged between the plurality of light source units and the mirror module such that the light generated by the plurality of light source units is incident on the mirror module in a predetermined area ([0052, 0061], See Figs. 3 and 4A, The optical system between the MEMs and the laser diode would collimate the laser light.),
the mirror module comprises a mirror unit and a control unit configured to vary an angle of the mirror unit, the reflected light is selectively incident on the display module ([0052, 0061], See Fig. 4A, The MEMs mirrors 420 and 422 would be . Perreault in view of Bohn are analogous art pertaining to head-mounted devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use Bohn’s display and light sources in place of Perreault’s. Bohn’s display would continue to display images to the viewer.
	However, Liu discloses the varifocal lens reciprocates a predetermined depth range once for 1/60 second ([0088-0089], See Figs. 6A and 6B), The varifocal lens may be refreshed at 60 Hz at certain viewpoints.). Perreault and Bohn in view of Liu are analogous art pertaining to displaying images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the varifocal lens refresh at 60 Hz. The varifocal lens would continue to display images to the user.
	However, Yoneyama discloses a speed of the on/off operation is 1/6000 seconds ([0166], The backlight frequency may be set between 100 Hz to 10 KHz.). Perreault, Bohn and Liu in view of Yoneyama are analogous art pertaining to displaying images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the backlight driven at a frequency of 6 KHz. The backlight would continue to provide light for displaying images.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624        
                             
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624